Citation Nr: 1243504	
Decision Date: 12/19/12    Archive Date: 12/27/12	

DOCKET NO.  08-16 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1965.

This case was previously before the Board of Veterans' Appeals (Board) in March 2012 at which time it was remanded in pertinent part for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.

The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the Waco RO in September 2010.  A transcript of the hearing proceedings is of record and has been reviewed.  


FINDINGS OF FACT

1.  Coronary artery disease is not related to the Veteran's active service.

2.  Coronary artery disease was not manifest during service or within one year of separation therefrom.

3.  Any current GERD is not shown to be attributable to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Coronary artery disease, to include acute myocardial infarction, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5)effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  The Veteran's service treatment records, VA treatment records, and private records, have been obtained in support of his claims.  As recently as March 2012, he was provided with information regarding the claims.  He was asked at that time to identify any outstanding record of pertinent VA or other private treatment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159.

The Veteran was accorded an examination with an opinion with regard to the issues at hand in 2012.  Additionally, he provided testimony at a travel board hearing at the Waco RO in September 2010.  

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by VA or by the Veteran, and there is no other specific evidence to advise him to obtain.  Accordingly, the Board finds that VA has complied with the notification and assistance requirements set forth in the VCAA.  The claims for entitlement to service connection are, therefore, ready to be considered on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

When a Veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, and coronary artery disease becomes manifest to a degree of at least 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires competent evidence of three things:  1) A current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and a current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail each and every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (holding that the VA must review the entire record, but does not have to discuss each piece of evidence).  Here, the Board will provide a summary of the relevant evidence where appropriate.  The analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

A review of the service treatment records is without reference to complaints or findings indicative of the presence of either heart disease, to include myocardial infarction, or GERD.  Indeed, at the time a report of medical history made in conjunction with separation examination in October 1965, other than notation of mumps and whooping cough as a child, the Veteran "denies all other significant medical and surgical history."  The examination accorded him at that time included a chest X-ray study which was negative.  

The post service medical evidence reflects the Veteran was hospitalized at a private facility in March 2004.  The Veteran was admitted to the hospital with evidence of an acute myocardial infarction.  This had occurred about 36 to 48 hours prior to admission.  Electrocardiogram tracings showed evidence of recent myocardial injury/ischemia.  His admitting diagnoses were an acute myocardial infarction, hyperlipidemia, borderline diabetes mellitus, and a history of GERD.  

The Veteran was then hospitalized at another private hospital in March 2004.  He did not report to the hospital for 48 hours after his event.  He had been transferred from the previous facility for cardiac angiography.  During hospitalization he underwent stenting.  He was given discharge diagnoses that included:  Coronary artery disease; acute posterolateral infarction, resolved; ballooning and stenting of the circumflex coronary artery; and gastroesophageal reflux "or other diagnoses."  

The Veteran was hospitalized at a private facility in November 2004 after experiencing anginal symptoms in recent weeks.  He underwent emergency coronary angiography followed by angioplasty and stent implantation.  It was noted that past medical history was significant for the myocardial infarction earlier that year.  Reference was also made to hyperlipidemia, adult-onset diabetes, and remote transient ischemic attacks.  Notation was also made of a family history of coronary disease.  Physical examination made no reference whatsoever to complaints or findings indicative of the presence of GERD.

At the September 2010 hearing, the Veteran testified that he believed his heart difficulties were due to a high fat diet he ate while in service.  He stated he had had occasional problems since service discharge.  He testified that in 1970 on one occasion he began having chest pains, but was told it was nothing.  He added that in 1985 he went to the hospital on one occasion, but was again told it was nothing.  With respect to GERD, he reported that he experienced symptoms in service, but stated he medicated himself with buttermilk.  He said that following service he continued to experience symptoms of GERD and had been taking Nexium for the past 20 years.

The Veteran was accorded a rating examination by VA in May 2012.  With regard to GERD, the Veteran stated he had had it "for a long time."  He stated his symptoms were burning in the chest and vomiting.  He recalled that he underwent studies which did not reveal a hiatal hernia.  Reference was made to an upper gastrointestinal series and esophagogram done in 2009 which the Veteran himself stated were normal.  The claims folder was reviewed by the examiner and he opined that the Veteran's GERD is less likely than not incurred in or caused by his military service.  As for rationale, the examiner stated that a review of the service treatment records did not reveal any report of treatment or evaluation for symptoms of GERD.  The examiner referred to the Veteran's testimony that a buddy in service who was a medic would treat him without filling out a record sheet.  He also stated that he self-treated with buttermilk to relieve his symptoms.  Notation was also made that in reviewing the private records, it was noted the Veteran gave a history on one occasion of having GERD symptoms "since childhood."  The examiner stated that based on review of the claims file, the clinical records, and the service treatment records, "there is no indication that the Veteran was treated for GERD in service or that his symptoms began in service."  

With regard to coronary artery disease, the examiner indicated that the Veteran reported having heart attacks in 2001, 2002, and 2004.  However, his review of the claims file referred to treatment and evaluation in 2004 and 2006, with no mention of any treatment in 2001.  He noted the hospital admission history in 2004 did not refer to a prior myocardial infarction other than the one the Veteran was evaluated for in 2004.  He stated that the records did not refer to any other stent replacement except for in 2004 and 2006.  The examiner opined that the claimed coronary artery disease was less likely than not incurred in or aggravated by the Veteran's active service.  He stated that in reviewing the Veteran's private treatment records, there was notation that the Veteran had a strong family history of coronary artery disease and this was noted as a predictor of possible heart disease.  He stated the first indications of heart disease in the record were in 2004 when the Veteran's records reflected he suffered his first heart attack and had stenting done.  The Veteran's history was described as positive for chest symptoms related to GERD, but there were no findings of cardiac involvement.  The examiner made specific reference to the Veteran's claim that his heart disease was caused by a high fat diet in service, but he stated this did not hold up against a family history of coronary artery disease, and the Veteran's statement that he ate two breakfasts during the three years he worked nights while in service.  The examiner stated, "It is unlikely this would lead to his heart condition 40 years later.  It is more likely that his family history, elevated cholesterol and his diet after leaving service played a much more important role in the development of his heart disease."  The examiner concluded that the coronary artery disease was "less likely than not related to his military service, and alleged high fat diet while in service or when symptoms initially manifested shortly after his separation from service (more likely than not related to his GERD.)"  

The record shows that the Veteran has complained of problems with his heart and gastrointestinal system since service.  The Board notes, however, that service treatment records are entirely silent for any reference to problems involving the gastrointestinal system or the cardiovascular system.  Indeed, at the time of separation examination, the Veteran indicated he was in good health and there were no abnormal findings or complaints whatsoever.  The Board points out that the reliable evidence of record first documents the presence of GERD and/or heart disease in the early 2000's, a time many years following separation from service.  In view of such, the Board finds that the disabilities at issue did not have onset in service, or for years thereafter.  In view of such, the Board finds that service connection for coronary artery disease, to include myocardial infarction, and GERD is not warranted on a direct or presumptive basis.  

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence must be considered when a Veteran seeks disability benefits.  A layperson is competent to report that he or she notices symptoms as such, through one of the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In the instant case, the Veteran's statements constitute competent evidence.  However, competence and credibility are different matters.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, that is, considering possible bias, conflicting statements, and the like.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In considering the lay and medical history as reported above, the Board notes that the amount of time that has elapsed between military service and the initial post service evidence of complaints of treatment may be considered evidence against a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002)  (The Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue).  In considering the credibility of such evidence, the Board observes that at the time of separation examination the Veteran did not refer to any complaints whatsoever with regard to either the cardiovascular system or the gastrointestinal system.  There is no reliable post service showing of any continuity of reported gastrointestinal or cardiovascular symptoms from service.  The Board finds that the silent service records and the failure to mention problems with either the cardiovascular system or the gastrointestinal system for years following service discharge are far more probative than a remote statement of inservice onset and continuity.  The Board finds that the Veteran has not been a reliable historian, and that his account of gastrointestinal problems and cardiovascular problems deriving from service is not credible.  

Additionally, no physician in the record has related any current problems to his military service.  In fact, a VA physician examined the Veteran in May 2012 and stated that in his opinion it is less likely than not that any current GERD and/or coronary artery disease is related to the Veteran's active service under any theory.  That individual had access to the entire claims file, to include the Veteran's own statements.  He specifically referred to inconsistencies in the Veteran's history, with the Veteran indicating that he had a heart attack in 2001, but the record showing that when hospitalized in 2004 for a myocardial infarction, there was no reference whatsoever to the Veteran having had a prior infarction.  He added that there were no records in the claims file referring to stent placement other than the records in 2004 and 2006.  The physician also specifically referred to the Veteran attributing his heart disease to a reported high fat diet in service, but the physician opined that it was quite unlikely that this would lead to his not developing a heart condition for some 40 years after service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for coronary artery disease to include myocardial infarction, and for GERD.  The benefit of the doubt doctrine is, therefore, not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for coronary artery disease, to include myocardial infarction, is denied.

Service connection for GERD is denied.


	                        ____________________________________________
	KELLI  KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


